CORRESP. MALVERN BANCORP, INC. 42 East Lancaster Avenue P.O. Box 485 Paoli, Pennsylvania 19301 March 8, 2013 Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Att:John P. Nolan, Senior Assistant Chief Accountant Re:Malvern Bancorp, Inc. (the “Company”) Form 10-K for the Fiscal Year Ended September 30, 2012 Form 10-Q/A for the Period Ended December 31, 2012 File No. 000-54835 Dear Mr. Nolan, This letter is in response to your comment letter dated, February 25, 2013 (“Comment Letter”), regarding the Form 10-K, for the fiscal year ended September 30, 2012, of Malvern Bancorp, Inc. (the “Company”) and the Company’s Form 10-Q/A for the period ended December 31, 2012.For ease of reference, the sole comment from the Comment Letter is reproduced below in bold-face type and our response thereto follows. Form 10-K filed for the Period Ended September 30, 2012 Notes to Consolidated Financial Statements Note 11 – Income taxes, page 114 1. We note you have recorded a partial allowance for your deferred tax asset relating to the state net operating loss. We also note that you have recognized significant cumulative losses during the fiscal 2010 and 2011 fiscal periods. Your disclosures and management’s assertion of realizability of the net deferred tax asset is based on the estimate of taxable income in future years and tax planning strategies. In determining the need for a valuation allowance, forming a conclusion that a valuation allowance is not needed is difficult when there is negative evidence such as cumulative losses, which is considered a significant piece of negative evidence that is difficult to overcome (refer to paragraphs 21 – 23 of ASC 740-10-30). Furthermore the weight given to the potential effect of negative and positive evidence should be commensurate with the extent to which it can be objectively verified. Please provide us with specific detailed information to support the realizability of the net deferred tax asset, and your accounting, at September 30, 2012 and as of the December 31, 2012 interim reporting period. Response The Company evaluates the carrying amount of its deferred tax assets (“DTAs”) on a quarterly basis in accordance with the guidance provided in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 740. As part of its evaluation of its DTAs, the Company applies the guidance set forth in ASC 740 to determine whether it is more likely than not (i.e., a likelihood of more than 50%) that some portion, or all, of the DTAs will not be realized within its life cycle, based on the weight of available evidence.If the Company makes a determination based on the available evidence that it is more likely than not that some portion or all of the DTAs will not be realized in the future periods, a valuation allowance is calculated and recorded. John P. Nolan March 8, 2013 Page 2 Below is the deferred tax asset analysis performed by the Company for its Form 10-K for the fiscal year ended September 30, 2012 and its Form 10-Q/A for the period ended December 31, 2012. Deferred Tax Asset Analysis for Form 10-K for the Fiscal Year Ended September 30, 2012 In accordance with ASC Topic 740, the Company evaluates all evidence, both positive and negative, to determine whether, based on the weight of that evidence, a valuation allowance for DTAs is needed. In conducting this evaluation, management explores all possible sources of taxable income available under existing tax laws to realize the net deferred tax asset beginning with the most objectively verifiable evidence first, including available carry back claims and available viable tax planning strategies. If needed, management will look to future taxable income as a potential source. Management reviews the Company’s current financial position and its results of operations for the current and preceding years. That historical information is supplemented by all currently available information about future years. The Company understands that projections about future performance are subjective. However, the Company believes the reliance on future projections will be enhanced, as is the case with the Company, when the Company meets, or exceeds, prior projected results. The following table (Table 1) lists the pre-tax book income (loss), as well as the reportable federal taxable income (loss) for the fiscal years ended September 30, 2007 through September 30, 2012. Year Ended September 30, (In thousands) Pre-Tax Book Income (Loss) $ $ ) $ ) $ $ $ Federal Taxable Income (Loss) $
